Citation Nr: 0411501	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-08 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a neurologic disability as a result 
of VA treatment performed in May 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his former spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing before a member of the 
Board in December 2003.  


REMAND

The veteran is claiming compensation benefits for neurologic 
disability associated with complications of coronary bypass 
surgery performed at a VA medical facility in May 1999.  It 
is noted that there is a medical opinion from the veteran's 
private physician that the veteran sustained organic brain 
syndrome secondary to an ischemic hypoxic injury that 
occurred while the veteran was undergoing surgery in May 
1999.  There is no medical opinion regarding whether the 
hypoxic injury was the result of carelessness, negligence, 
lack of proper skill or an error in judgment on the part of 
staff at the VA medical facility, or that the injury was not 
a reasonably foreseeable result of the surgery.  Such an 
opinion is considered necessary for the proper adjudication 
of the claim.  

In addition, it is noted that the veteran testified at his 
hearing in December 2003 that he had received treatment 
shortly after the surgery in June 1999 for a collapsed lung 
at Fair Oaks Hospital, Fairfax, Virginia.  Reports of this 
treatment are not of record and should be obtained prior to 
appellate consideration.  Finally, there is some question 
regarding whether the complete medical records of treatment 
that the veteran received at the VA Medical Centers (VAMC) in 
Charleston, South Carolina and Washington, D.C. have been 
associated with the claim file.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should take customary measures 
to obtain all records of treatment 
received at the VAMCs in Charleston, 
South Carolina, and Washington, D.C., and 
the Fair Oaks Hospital in Fairfax, 
Virginia.  

2.  The RO should arrange for the veteran 
to undergo appropriate examinations to 
ascertain the precise nature and etiology 
of any organic brain disorder, and to 
obtain opinions regarding 

(a) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that any 
neurologic disability is the result 
of the surgery performed at the VA 
facility in May 1999; and, if so, 

(b) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the cause of 
the organic brain syndrome was the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar fault on the 
part of staff at the VA medical 
facility; or that the injury was not 
a reasonably foreseeable result of 
the surgery.  The claims folder 
should be made available for review 
in connection with this examination.  
The examiner(s) should provide the 
rationale for all conclusions 
reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




